Citation Nr: 9926063	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for residuals of a blast 
injury.

2. Entitlement to an increased (compensable) disability 
evaluation for residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in June 1996.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from decisions by the Wichita, Kansas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO has evaluated the appellant's 
claim for service connection for residuals of a blast injury 
as requiring new and material evidence.  However, upon review 
of the record, the Board finds that there is no prior final 
decision regarding disability due to the blast injury other 
than lumbar and thoracic spine disorders which were 
previously addressed by the Board in June 1996.  Accordingly, 
the following decision will address the merits of the claim 
for disabilities other than those of the lumbar and thoracic 
spine.

FINDINGS OF FACT

1. The appellant served on active duty from November 1942 to 
January 1946.

2. During service, the appellant was stationed aboard a ship 
in close proximity to the U.S.S. Mount Hood when it 
exploded in November 1944.

3. Numerous reports from private and VA physicians relate the 
presence of residual disability to the explosion during 
service.

4. A VA physician in April 1999, in response to a request for 
an opinion by the Board, indicated that the appellant's 
complaints are more easily explained by age and that it 
was improbable that they were caused by the reported 
explosion.

5. Additional detailed statements from VA and private 
physicians indicate that there is residual disability that 
is more likely than not due to injuries received in the 
explosion.

6. The appellant's residuals of a hemorrhoidectomy are 
manifested by complaints of bleeding and perirectal 
itching and are not shown to be productive of large or 
thrombotic hemorrhoids which are irreducible with 
excessive redundant tissue evidencing frequent 
recurrences.



CONCLUSIONS OF LAW

1. Residuals of a blast injury were incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2. The criteria for a compensable evaluation for residuals of 
a hemorrhoidectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board finds that the appellant's claim to 
service connection for residuals of a blast injury to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, his assertions regarding his exposure to an 
explosion during service coupled with his expertise as a 
physician are deemed sufficient to render his claim 
plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Upon careful consideration of the evidence of record, the 
undersigned concludes that the evidence is in relative 
equipoise and therefore entitlement to service connection for 
residuals of a blast injury is warranted.

Review of the record reveals no significant findings during 
service relative to the presence of residual disability 
attributable to events which occurred in the aftermath of the 
destruction of the U.S.S. Mount Hood on November 10th, 1944.  
However, the appellant, as a physician, has asserted that he 
learned to live with the residual disability attributable to 
that incident and that such disability has now been 
objectively identified by multiple physicians.  In support of 
his claim, the appellant has submitted numerous statements 
from physicians which identify various neurological 
abnormalities and which relate these abnormalities to the 
concussive force of the explosion to which the appellant was 
subjected to during service.  In contrast to this evidence, 
an opinion dated in April 1999 from a VA physician reflects 
the following:

I have reviewed the chart of this patient 
and in my opinion find that his symptoms 
are highly unlikely to be the result of 
his exposure to the explosive blast in 
1944.  It is not logical that events 
occurring after something are 
automatically attributed to it.  To 
establish causality it would be necessary 
to show immediate medical conditions and 
have them documented.  This was not done 
and the only evidence of the severity of 
the exposure is the patient's own words.  
...

In summary I believe all the complaints 
are more easily explained by age related 
(sic) and with no objective documentation 
of any medical complications after the 
blast it would be improbable they were 
caused by it.

Subsequent medical opinions dated in June 1999, recite the 
presence of various neurological disorders and provide 
support within treatises for the conclusion that they are 
more likely than not due to the injury the appellant received 
during service.  Specifically, the Chief, Neurology Service 
at the VA Medical Center in Kansas City noted the following:

I have been the attending physician of 
Dr. Evans for a number of years.  I have 
referred him to a number of sub 
specialists; have consulted with them-
reviewed his laboratory studies, his 
pulmonary function studies, his endoscopy 
studies, his cat scan, his MRI scans, his 
nuclear studies, his x-ray studies.  I 
have obtained a detailed history on him 
on a number of occasions-and I feel he is 
a reliable historian.

With all of the above in mind it is my 
confirmed medical opinion that Dr. Evans 
neurological and trauma injuries 
including odynophagia, motor transfer 
dysphagia, nutcracker espohogus (sic), 
mixed deficatory-urinary symdrone, (sic), 
detrusser-sphinctor dyssynergia with 
neurogenic bladder, and erectile 
dysfunction, and static and intention 
tremor of the upper extremities, his 
pulmonary asbestosis, his hearing loss 
and tinnitus- all from multiple spinal 
cord, generalized sensory, motor and 
autonomic nervous system and pulmonary 
pathology are all due to-or certainly-
more likely than not-due to the 
explosion, blast, concussion, shock and 
trauma he incurred while on active duty 
in the South Pacific in 1944 in World War 
II.

When viewed together, the Board concludes that the evidence 
of record as summarized by the above opinions, is essentially 
equally balanced for and against the appellant's claim.  In 
such circumstances, application of the doctrine of the 
benefit of the doubt provides the basis for the disposition 
of this claim in the appellant's favor.  

Accordingly, entitlement to service connection for residuals 
of a blast injury is warranted.


II.  Increased Disability Evaluation

The appellant's claim for a compensable disability evaluation 
for residuals of a hemorrhoidectomy is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  His assertions 
regarding an increase in severity of his hemorrhoid symptoms 
are deemed sufficient to render his claim plausible.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4.  The average impairment 
is set forth in the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in C.F.R. Part 4, which includes Diagnostic Codes which 
represent particular disabilities.  The pertinent Diagnostic 
Codes and provisions will be discussed below as appropriate.

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  Peyton v. Derwinski, 1 Vet.App. 282 
(1991).  In this case, the Board has reviewed the entire 
record; however, the Board finds the most recent evidence to 
include the VA examination reports dated in August 1996, to 
be most probative of the current nature and extent of the 
service-connected residuals of a hemorrhoidectomy.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994). 

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
No. 97-7006 (Fed. Cir. Sept. 29, 1997) and cases cited 
therein. Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The appellant's residuals of a hemorrhoidectomy are currently 
evaluated pursuant to Diagnostic Code 7336 which provides 
that mild or moderate hemorrhoids warrant a noncompensable 
disability evaluation.  Large or thrombotic hemorrhoids which 
are irreducible with excessive redundant tissue evidencing 
frequent recurrences, warrant a 10 percent disability 
evaluation.  

After review of the evidence of record, the Board concludes 
that entitlement to a compensable disability evaluation for 
residuals of a hemorrhoidectomy is not warranted.  Although 
the appellant reported various symptoms on VA examination in 
August 1996 including bleeding and perirectal itching and on 
physical examination evidence of external hemorrhoids was 
seen, there were no fissures or abscess formations and while 
there was slight perirectal tenderness, there was no evidence 
of fluctuations, erythema or rashes.  Digital examination 
revealed good tone and good associated squeeze and internal 
hemorrhoids were palpated.  There was mild tenderness 
associated with the digital examination and sensation in the 
perirectal area was normal.  The diagnosis was internal and 
external hemorrhoids with intermittent flares.

There is no additional evidence of record to reflect the 
presence of large or thrombotic hemorrhoids which are 
irreducible with excessive redundant tissue evidencing 
frequent recurrences such to support entitlement to a 
compensable evaluation.  The appellant's statements and 
contentions in support of his claim have been carefully 
considered by the Board.  However, these assertions are found 
to be outweighed by the objective medical evidence of record 
which fails to demonstrate the requisite findings for a 
compensable evaluation.

Accordingly, in view of the above, entitlement to a 
compensable disability evaluation for residuals of a 
hemorrhoidectomy is not warranted.


ORDER

Entitlement to service connection for residuals of a blast 
injury is granted.

Entitlement to a compensable disability evaluation for 
residuals of a hemorrhoidectomy is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

